DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 and 12-19 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the cited references teach or suggest, either alone or in combination, at least “an interface layer disposed between the dielectric layer stack and the second electrode; and an additional interface layer disposed between the first electrode and the dielectric layer stack, wherein the dielectric layer stack includes: a first stack; a second stack; and a high band gap layer disposed between the first stack and the second stack…” as recited in claim 1.
LIN et al. (US 20200194443 A1, hereinafter Lin), the closest reference, discloses a semiconductor device, (FIGS. 2-5) comprising: 
a first electrode; (electrode 120) 
a second electrode; (electrode 140) and 
a dielectric layer (dielectric 160/180/190) stack positioned between the first electrode and the second electrode, the dielectric layer stack including a first anti-ferroelectric layer, (first anti-ferroelectric layer 180) a second anti-ferroelectric layer, (second anti-ferroelectric layer 190) and a ferroelectric layer (ferroelectric layer 160) disposed between the first anti-ferroelectric layer and the second anti-ferroelectric. (See FIG. 2)
However, Lin does not explicitly teach “an interface layer disposed between the dielectric layer stack and the second electrode; and an additional interface layer disposed between the first electrode and the dielectric layer stack, wherein the dielectric layer stack includes: a first stack; a second stack; and a high band gap layer disposed between the first stack and the second stack…” as recited in claim 1.  No other references remedies these deficiencies. 
Therefore, claim 1 is allowed, and claims 2-10 and 12-19 are allowed for at least their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249. The examiner can normally be reached M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812